DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on 05/28/2021 is acknowledged.  The traversal is on the ground(s) that the CPC symbol provided for the invention of Group I is not a proper area for searching the claimed camouflage flexible multi-layered film.  This is not found persuasive because the CPC areas listed in the restriction requirement are provided only for the purposes of restriction and are not intended to be comprehensive for searching.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19 and 20 of Group II are canceled in the response filed 05/28/2021. 

Information Disclosure Statement
As of the mailing date of the office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).


Specification
The disclosure is objected to because of the following informalities:
Claim 12 as originally filed requires the intermediate layer to be a “thermally nonconductive” material, however, the specification only discloses the intermediate layer having “low thermal conductivity” [0010], [0029].
Appropriate correction is required.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claims 1, 3, 5, 7, 17, 18, and 22 are objected to because of the following informalities:
In line 6 of claim 1, “said camouflage flexible multi-layered film configured to” should read --said camouflage flexible multi-layered film is configured to--.
In line 3 of claim 3, “said edge image portion having a varying and/or increasing lightness” should read --said image portion has a varied and/or increased lightness--.
In line 3 of claim 5, “a transparency of said image portion being varied” should read --a transparency of said image portion is varied--.
In line 2 of claim 7, “wherein said image layer having a metal ink image” should read --wherein said image layer has a metal ink image--.
In lines 2-3 of claim 17, “further comprising a protective layer and/or anti-reflective layer being disposed adjacent” should read --further comprising a protective layer and/or an anti-reflective layer disposed adjacent--.
In line 2 of claim 18, “a protective layer being disposed above” should read --a protective layer disposed above--.
In lines 8-9 of claim 22, the limitation reciting “a protective layer…top surface of said image layer” is duplicated, which appears to be a typographical error.
Appropriate correction is required.

Claim Interpretation
Regarding claims 9, 10, 13, 14, 21, and 22, absent a specific definition in the specification for the limitation reciting “a thermal emitter”, this limitation is interpreted under the broadest reasonable interpretation to mean that the material of the base layer has some thermal emission properties such that the material is capable of emitting some thermal energy. It is noted that all matter having a temperature greater than absolute zero emits some amount of thermal radiation. Therefore, for the purposes of applying prior art, as long as the material of the base layer is not expressly taught to have high thermal insulation properties, the material can be considered a thermal emitter according to the claimed invention.
Regarding claims 6, 15 and 16, absent a specific definition in the specification for the limitations reciting “following a functional form” (claims 15 and 16) and “or other functional profile” (claim 6), these limitations are interpreted under the broadest 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21 and 22, the limitation reciting “said thermal emitter configured to transmit a thermal radiation through each of said intermediate and image layers” is considered new matter that is not supported by the original disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, 12-14, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 3, the limitations reciting “a central image portion” (line 2 of claim 2) and “said printed image portion” (line 3 of claim 2; line 4 of claim 3) are indefinite because it is not clear what is meant by “a central image portion” and because “said printed image portion” lacks antecedent basis. These limitations all appear to be referring back to the limitation of independent claim 1 reciting “a printed image”. As such, this indefiniteness rejection can be overcome by amending the language of claims 1 and 2 as follows:
in line 3 of claim 1, replacing “an image layer having a printed image and an edge image portion” with “an image layer having a printed image portion and 
in line 2 of claim 2, removing the limitation “said image layer has a central image portion and an edge image portion”, which is made redundant by the previous amendment to claim 1.
Referring to the instant specification describing the embodiments of the invention at paragraph [0037]-[0040] and Figs. 4A through 4D, the “printed image portion” is understood to mean the region within the border formed by edge (202), including a photographic image (204) and optionally a decoy image (208), while the “edge image region” is understood to mean the region (203), which is positioned between the border formed by edge (202) and the film edge (201). Therefore, as appears to be intended by claims 2 and 3 and by the instant specification, the limitation of independent claim 1 reciting “an image layer having a printed image and an edge image portion” is interpreted as “an image layer having a printed image portion and an edge image portion, wherein the printed image portion has a printed image therein”.
Regarding claim 4, the limitation “wherein said edge image portion has an irregularly cut convex curve pattern” is indefinite because the claim appears to be referring to two different regions of the film and because it is not clear if this claim is referring to a method by which the edge image portion is graphically manipulated.
First, the instant specification at paragraph [0037] describes an embodiment of the camouflage film wherein the film has an “irregularly cut edge pattern”, which appears to mean that the film’s true edge (201) is cut irregularly, while the boundary (202) between the fully opaque region (printed image portion) and the opacity changing 
Furthermore, the instant specification at paragraphs [0014]-[0015] describes a method for blending images on the camouflage film into a surrounding environment including obtaining a photograph, irregularly cutting an edge of the image, and modifying the transparency of the image edges. According to this description, the step of “irregularly cut[ting]” the image appears to refer to a method of graphical manipulation of the image, and thus it is unclear what structural features are required by this limitation.
Regarding claim 7, the limitation reciting “a color ink adjacent to said metal ink image” is indefinite because it is not clear if this limitation is meant to read “a color ink image adjacent to said metal ink image” according to paragraphs [0010], [0018], [0029], [0030], [0034], or if the claim is not meant to require the color ink to be printed in a particular image, as in paragraphs [0031], [0037]. Consistent with the current language of the claim, this limitation will be interpreted to mean that the image layer has a color ink in any form, which is adjacent to the metal ink image.
Regarding claims 12-14 and 22, the limitation reciting “wherein said intermediate layer comprises [or has] a thermally nonconductive material” is indefinite because it is not clear what materials may be considered to meet this limitation. As noted in the objection to the specification above, this limitation does not appear to be supported by the instant specification, and the disclosure does not provide examples of 
Furthermore, thermal non-conductivity is an ideal concept that is not practically achievable by real materials; even materials with low thermal conductivities such as gases transmit some amount of thermal energy. From a list of thermal conductivities of a variety of materials provided by The Engineering ToolBox (copy of reference provided), it is noted that gases typically have low values of thermal conductivity (e.g. methane: 0.03 W/m-K), metals typically have high values of thermal conductivity (e.g. copper: 401 W/m-K), and fabrics and polymers typically have values of thermal conductivity orders of magnitude closer to gases (e.g. cotton wool: 0.029 W/m-K; polyvinyl chloride: 0.19 W/m-K). The Engineering ToolBox further defines thermal conductivity as “the quantity of heat transmitted through a thickness of a material - in a direction normal to a surface of unit area - due to a temperature gradient under steady state conditions”.
Therefore, absent further guidance from the instant specification, any material that has a thermal conductivity generally lower than highly conductive metals or that is capable of blocking the transmission of some amount of thermal energy is considered to be “thermally nonconductive” for the purposes of applying prior art.
Regarding claims 21 and 22, the limitation reciting “said thermal emitter configured to transmit a thermal radiation through each of said intermediate and image layers” is indefinite in view of the limitation reciting “an image layer configured to selectively block a transmission of said thermal radiation” because the limitations 
Specifically, it is not clear how the thermal emitter can be capable of transmitting thermal radiation through the image layer if the image layer is configured to block transmission of thermal radiation. Furthermore, in claim 22, it is not clear how the thermal emitter can be capable of transmitting thermal radiation through the intermediate layer if the intermediate layer has a thermally nonconductive material. Absent further clarification from the instant specification and because of the conflicting limitations, the claim will be interpreted such that the thermal emitter is not necessarily required to be capable of transmitting thermal radiation through each of the intermediate and image layers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 17, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cincotti et al. (US 2011/0151191).
Regarding claims 1, 17, and 18, Cincotti et al. teaches a camouflage system (10, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66; camouflage flexible multi-‍layered film) that can provide simultaneous visual camouflage and thermal or radar signature suppression (Figs. 1A-3E, [0037], [0052]), wherein the camouflage system comprises a camouflage pattern layer (14; image layer) having a printed image portion containing a site-specific image (printed image) such as an object, an intended operating environment, or a combination thereof ([0024], [0030], [0046]). Although Cincotti et al. does not expressly teach a printed image portion and an edge image portion of the camouflage pattern layer, it is noted that the instant claims do not provide any structural limitations to distinguish the two portions of the image layer. Accordingly, the camouflage pattern layer of Cincotti et al. can be arbitrarily differentiated such that a portion of the printed pattern is considered the printed image portion and another portion of the pattern is considered the edge image portion.
Cincotti et al. further teaches the camouflage system further comprising a vinyl layer (12; intermediate layer) provided under the camouflage pattern layer, an adhesive layer (18; base layer) provided under the vinyl layer, and a laminate layer (16; protective layer) having ultraviolet protection and/or anti-reflective properties disposed above a top surface of the image layer ([0034], [0046]-[0047], [0068], Figs. 1A-3E).
The limitation reciting “configured to provide a deceptive image of an object positioned below said camouflage flexible multi-layered film” is considered functional language related to the intended use of the product and is accorded limited weight as 
Regarding claim 9, Cincotti et al. teaches all of the limitations of claim 1 above and further teaches that the adhesive layer (18; base layer) may comprise an acrylic pressure sensitive adhesive ([0067], [0069]), wherein the adhesive layer made of acrylic has a thermal emitter since the material is capable of emitting heat. Cincotti et al. further teaches that the ink of the camouflage pattern layer (14; image layer) may include nanomaterials such as aerogels or microspheres, either of which may be made from metal ([0041], [0043], [0057], [0059]). Therefore, the site-specific image of the camouflage pattern layer may be a metal ink image.
The limitation reciting “to selectively block a transmission of thermal radiation emitted by the base layer” is considered functional language related to the intended use of the product and is accorded limited weight as the structure does not further limit the structure of the camouflage flexible multi-layered film. Nevertheless, Cincotti et al. teaches that the nanomaterials in the form of aerogels or nanospheres can be included in the ink in order to provide suppression of the thermal signature of the physical item which is camouflaged by the camouflage system ([0042], [0045], [0057], [0059]). 
Regarding claim 21, Cincotti et al. teaches a camouflage system (10, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66; camouflage flexible multi-‍layered film) that can provide simultaneous visual camouflage and thermal or radar signature suppression (Figs. 1A-3E, [0037], [0052]), wherein the camouflage system comprises a camouflage pattern layer (14; image layer).
Cincotti et al. teaches the camouflage system further comprising a vinyl layer (12; intermediate layer) provided under the camouflage pattern layer, an adhesive layer (18; base layer) provided under the vinyl layer, and a laminate layer (16; protective layer) having ultraviolet protection and/or anti-reflective properties disposed above a top surface of the image layer ([0034], [0046]-[0047], [0068], Figs. 1A-3E). Cincotti et al. further teaches that the adhesive layer (18; base layer) may comprise an acrylic pressure sensitive adhesive ([0067], [0069]), wherein the adhesive layer made of acrylic has a thermal emitter since the material is capable of emitting heat.
The limitation reciting “configured to selectively block a transmission of said thermal radiation to provide a deceptive thermal signature camouflaging an object positioned below said camouflage flexible multi-layered film” is considered functional language related to the intended use of the product and is accorded limited weight as the structure does not further limit the structure of the image layer or the camouflage flexible multi-layered film.
Nevertheless, Cincotti et al. teaches that the nanomaterials in the form of aerogels or nanospheres can be included in the ink of the camouflage pattern layer (14; .

Claims 11-13 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cincotti et al. (US 2011/0151191) as evidenced by The Engineering ToolBox (“Thermal Conductivity – Selected Materials and Gases”, https://www.engineering‌toolbox.com/thermal-conductivity-d_429.html).
Regarding claims 11 and 12, Cincotti et al. teaches all of the limitations of claim 1 above and further teaches that the vinyl layer (12; intermediate layer) may comprise a polyvinyl chloride (PVC) film [0067]. Although the reference does not expressly teach a thermal conductivity of the PVC film, The Engineering ToolBox teaches that a thermal conductivity of PVC is approximately 0.19 W/m-K. Therefore, the vinyl layer of Cincotti et al. meets the limitation of claim 11 because the material comprising the vinyl layer has some degree of thermal conductivity such that it may be considered thermally 
Regarding claim 13, Cincotti et al. teaches all of the limitations of claim 1 above and further teaches that the adhesive layer (18; base layer) may comprise an acrylic pressure sensitive adhesive ([0067], [0069]), wherein the adhesive layer made of acrylic has a thermal emitter since the material is capable of emitting heat. Cincotti et al. further teaches that the ink of the camouflage pattern layer (14; image layer) may include nanomaterials such as aerogels or microspheres, either of which may be made from metal ([0041], [0043], [0057], [0059]). Therefore, the site-specific image of the camouflage pattern layer may be a metal ink image.
Cincotti et al. further teaches that the vinyl layer (12; intermediate layer) may comprise a polyvinyl chloride (PVC) film [0067]. Although the reference does not expressly teach a thermal conductivity of the PVC film, The Engineering ToolBox teaches that a thermal conductivity of PVC is approximately 0.19 W/m-K. Therefore, the material comprising the vinyl layer of Cincotti et al. has a thermal conductivity value that is lower than highly conductive materials such as metals and thus is capable of blocking the transmission of some amount of thermal energy such that the PVC material having a relatively low thermal conductivity maybe considered to meet the limitation “a thermally nonconductive material”.
Regarding claim 22, Cincotti et al. teaches a camouflage system (10, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66; camouflage flexible multi-‍layered film) that can provide simultaneous visual camouflage and thermal or radar signature 
Cincotti et al. teaches the camouflage system further comprising a vinyl layer (12; intermediate layer) provided under the camouflage pattern layer, an adhesive layer (18; base layer) provided under the vinyl layer, and a laminate layer (16; protective layer) having ultraviolet protection and/or anti-reflective properties disposed above a top surface of the image layer ([0034], [0046]-[0047], [0068], Figs. 1A-3E). Cincotti et al. further teaches that the vinyl layer (12; intermediate layer) may comprise a polyvinyl chloride (PVC) film [0067].
Although the reference does not expressly teach a thermal conductivity of the PVC film, The Engineering ToolBox teaches that a thermal conductivity of PVC is approximately 0.19 W/m-K. Therefore, the material comprising the vinyl layer of Cincotti et al. has a thermal conductivity value that is lower than highly conductive materials such as metals and thus is capable of blocking the transmission of some amount of thermal energy such that the PVC material having a relatively low thermal conductivity maybe considered to meet the limitation “a thermally nonconductive material”. 
Cincotti et al. further teaches that the adhesive layer (18; base layer) may comprise an acrylic pressure sensitive adhesive ([0067], [0069]), wherein the adhesive layer made of acrylic has a thermal emitter since the material is capable of emitting heat.
The limitation reciting “configured to selectively block a transmission of said thermal radiation to provide a deceptive thermal signature camouflaging an object positioned below said camouflage flexible multi-layered film” is considered functional 
Nevertheless, Cincotti et al. teaches that the nanomaterials in the form of aerogels or nanospheres can be included in the ink of the camouflage pattern layer (14; image layer) in order to provide suppression of the thermal signature of the physical item which is camouflaged by the camouflage system ([0042], [0045], [0057], [0059]). Cincotti et al. also teaches that the camouflage system can be used for providing camouflage concealment or deception to any physical item such as vehicles, structures, buildings, equipment, or other hardware [0031]. It is noted that the camouflage system of Cincotti et al. is used for similar purposes as the camouflage film of the claimed invention, as the instant specification at paragraph [0013] notes that the camouflage film can be used to either fake or to hide the presence of a building (i.e. either to conceal or to deceive). Therefore, the camouflage pattern layer of Cincotti et al. is capable of blocking transmission of thermal radiation to provide a deceptive thermal signature to camouflage an object positioned below the camouflage system.

Claims 1, 11, 12, 17, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gehring et al. (WO 2019/172978).
Regarding claim 1, Gehring et al. teaches an infrared reflector (10; camouflage flexible multi-layered film) comprising an image layer including a patterned infrared image layer (50) and a patterned visible image layer (40) (p. 8, Ln 18-31; p. 9, Ln 21-27), a background layer (intermediate layer) disposed under the image layer (p. 9, Ln 6-
Although Gehring et al. does not expressly teach the image represented by the infrared and visible image layers having a printed image portion and an edge image portion, it is noted that the instant claims do not provide any structural limitations to distinguish the two portions of the image layer. Accordingly, the printed layer of Gehring et al. can be arbitrarily differentiated such that a portion of the image represented by the infrared and visible image layers is considered the printed image portion and another portion of the image is considered the edge image portion.
The limitation reciting “configured to provide a deceptive image of an object positioned below said camouflage flexible multi-layered film” is considered functional language related to the intended use of the product and is accorded limited weight as the structure does not further limit the structure of the camouflage flexible multi-layered film. Nevertheless, Gehring et al. teaches that the infrared reflector can be disposed adjacent to an object to hide or camouflage the object in any lighting conditions or to provide a decoy (p. 4, Ln 14-22; p. 5, Ln 9-15; p. 13, Ln 3-9).
Regarding claim 11, Gehring et al. teaches all of the limitations of claim 1 above and further teaches that the background layer that is disposed between the patterned visible image layer (40) and the optical film (20; base layer) can be colored white and is translucent to infrared radiation such that light transmitted through the visible image 
Regarding claim 12, Gehring et al. teaches all of the limitations of claim 1 above and further teaches that the opaque layer may be a black layer which blocks both visible and infrared radiation and is disposed between the background layer and the optical film (20; base layer) (p. 9, Ln 10-12). Due to its infrared blocking properties, the material of the opaque layer, which is a component of the intermediate layer, is capable of blocking transmission of some amount of thermal energy and thus is thermally non-conductive.
Regarding claim 17, Gehring et al. teaches all of the limitations of claim 1 above and further teaches that the image layer may be arranged such that the patterned infrared image layer (50) is disposed between a first major surface (22) of the optical film (20; base layer) and the patterned visible image layer (40) (p. 2, Ln 10-18), and that a clear protective coating can be disposed over the visible image layer (40) (i.e. adjacent and above a top surface of the image layer) (p. 8, Ln 35-p. 8, Ln 3).
Regarding claim 21, Gehring et al. teaches an infrared reflector (10; camouflage flexible multi-layered film) comprising an image layer including a patterned infrared image layer (50) and a patterned visible image layer (40) (p. 8, Ln 18-31; p. 9, Ln 21-27), a background layer and an opaque layer (intermediate layer
Gehring et al. further teaches that the optical film (20; base layer) made of polymeric and/or inorganic materials (p. 5, Ln 24-27) has a thermal emitter since the materials are capable of emitting heat. Gehring et al. further teaches that the image layer may be arranged such that the patterned infrared image layer (50) is disposed between a first major surface (22) of the optical film (20; base layer) and the patterned visible image layer (40) (p. 2, Ln 10-18), and that a clear protective coating can be disposed over the visible image layer (40) (i.e. above a top surface of the image layer) (p. 8, Ln 35-p. 8, Ln 3).
The limitation reciting “configured to selectively block a transmission of said thermal radiation to provide a deceptive thermal signature camouflaging an object positioned below said camouflage flexible multi-layered film” is considered functional language related to the intended use of the product and is accorded limited weight as the structure does not further limit the structure of the image layer or the camouflage flexible multi-layered film.
Nevertheless, Gehring et al. teaches that the patterned infrared image layer (50) may include any material that is reflective for infrared radiation (p. 10, Ln 12-13; p. 12, Ln 24-31) and that the infrared reflector can be disposed adjacent to an object to hide or camouflage the object in any lighting conditions or to provide a decoy (p. 4, Ln 14-22; p. 5, Ln 9-15; p. 13, Ln 3-9), thus the image layer and the infrared reflector are capable of performing in the manner claimed.
Regarding claim 22, Gehring et al. teaches an infrared reflector (10; camouflage flexible multi-layered film) comprising an image layer including a patterned infrared image layer (50) and a patterned visible image layer (40) (p. 8, Ln 18-31; p. 9, Ln 21-intermediate layer) disposed under the image layer (p. 9, Ln 6-12), and an optical film (20; base layer) disposed under the background layer (Fig. 1; p. 4, Ln 29-p. 5, Ln 8).
Gehring et al. further teaches that the opaque layer may be a black layer which blocks both visible and infrared radiation and is disposed between the background layer and the optical film (20; base layer) (p. 9, Ln 10-12). Due to its infrared blocking properties, the material of the opaque layer, which is a component of the intermediate layer, is capable of transmitting minimal amounts of thermal energy and thus is thermally non-conductive.
Gehring et al. further teaches that the optical film (20; base layer) made of polymeric and/or inorganic materials (p. 5, Ln 24-27) has a thermal emitter since the materials are capable of emitting heat. Gehring et al. further teaches that the image layer may be arranged such that the patterned infrared image layer (50) is disposed between a first major surface (22) of the optical film (20; base layer) and the patterned visible image layer (40) (p. 2, Ln 10-18), and that a clear protective coating can be disposed over the visible image layer (40) (i.e. above a top surface of the image layer) (p. 8, Ln 35-p. 8, Ln 3).
The limitation reciting “configured to selectively block a transmission of said thermal radiation to provide a deceptive thermal signature camouflaging an object positioned below said camouflage flexible multi-layered film” is considered functional language related to the intended use of the product and is accorded limited weight as the structure does not further limit the structure of the image layer or the camouflage flexible multi-layered film.
Nevertheless, Gehring et al. teaches that the patterned infrared image layer (50) may include any material that is reflective for infrared radiation (p. 10, Ln 12-13; p. 12, Ln 24-31) and that the infrared reflector can be disposed adjacent to an object to hide or camouflage the object in any lighting conditions or to provide a decoy (p. 4, Ln 14-22; p. 5, Ln 9-15; p. 13, Ln 3-9), thus the image layer and the infrared reflector are capable of performing in the manner claimed.

Claims 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gehring et al. (WO 2019/172978) as evidenced by Bolz et al. (“CRC Handbook of Tables for Applied Engineering Science”, ISBN: 0849302528).
Regarding claim 10, Gehring et al. teaches all of the limitations of claim 1 above and further teaches that the optical film (20; base layer) made of polymeric and/or inorganic materials (p. 5, Ln 24-27) has a thermal emitter since the materials are capable of emitting heat.
Gehring et al. further teaches that the image layer contains a patterned infrared image layer (50) that can be made of carbon black in a polymer matrix (p. 10, Ln 12-18). Although the reference does not expressly teach an emissivity of this type of ink, carbon black and polymers are well-known to have high values of emissivity as compared to low emissivity materials such as polished metals, as evidenced by Bolz et al. (p. 211, Table 2.8. Total Radiation Emissivities).
The limitation reciting “to selectively emit thermal radiation conducted to it by the base layer” is considered functional language related to the intended use of the high emissivity ink image and is accorded limited weight as the structure does not further 
Regarding claim 14, Gehring et al. teaches all of the limitations of claim 1 above and further teaches that the optical film (20; base layer) made of polymeric and/or inorganic materials (p. 5, Ln 24-27) has a thermal emitter since the materials are capable of emitting heat.
Gehring et al. further teaches that the image layer contains a patterned infrared image layer (50) that can be made of carbon black in a polymer matrix (p. 10, Ln 12-18). Although the reference does not expressly teach an emissivity of this type of ink, carbon black and polymers are well-known to have high values of emissivity as compared to low emissivity materials such as polished metals, as evidenced by Bolz et al. (p. 211, Table 2.8. Total Radiation Emissivities).
Gehring et al. further teaches that the intermediate layer may comprise an opaque layer (e.g. a black layer) in addition to the background layer, which blocks both visible and infrared radiation and is disposed between the white background layer and the optical film (20; base layer) (p. 9, Ln 10-12). Due to its infrared blocking properties, the material of the opaque layer is capable of transmitting minimal amounts of thermal energy and thus is thermally non-conductive.


Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al. (US 2005/0118402).
Regarding claim 1, Henderson et al. teaches a camouflage covering (1; camouflage flexible multi-layered film, [0022]-[0023]) comprising a printed layer (10; image layer) having a printed image corresponding to a camouflage pattern suited for a particular operational environment ([0039]-[0040]), an intermediate layer comprising components (12) and (13) arranged under the printed layer ([0045]-[0046], Fig. 1), and a metal film (14; base layer) arranged under component (13) ([0047], Fig. 1).
Although Henderson et al. does not expressly teach the printed layer having a printed image portion and an edge image portion, it is noted that the instant claims do not provide any structural limitations to distinguish the two portions of the image layer. Accordingly, the printed layer of Henderson et al. can be arbitrarily differentiated such that a portion of the printed pattern is considered the printed image portion and another portion of the pattern is considered the edge image portion.
The limitation reciting “configured to provide a deceptive image of an object positioned below said camouflage flexible multi-layered film” is considered functional language related to the intended use of the product and is accorded limited weight as the structure does not further limit the structure of the camouflage flexible multi-layered film. Since the camouflage covering of Henderson et al. is printed with a camouflage pattern specific to the operational environment and is shown providing camouflage to underlying objects (20, 30) ([0040], Figs. 3-6) the covering is capable of providing a deceptive image of an object positioned below.
Regarding claim 11, Henderson et al. teaches all of the limitations of claim 1 above and further teaches that component (12) of the intermediate layer may comprise a metallic film positioned beneath an IR-transmissive film ([0011], [0045]). Due to its ability to transmit infrared radiation, the material of this layer (12) is capable of transmitting thermal energy and thus is thermally conductive.
Regarding claim 12, Henderson et al. teaches all of the limitations of claim 1 above and further teaches that component (13) of the intermediate layer may comprise a phase change material (PCM) that acts as a thermal buffer, absorbing heat in order to smooth out the heat signature of underlying objects that emit heat [0046]. Due to its ability to absorb thermal radiation, the material of this layer (13) is capable of blocking transmission of thermal energy and thus is thermally non-conductive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cincotti et al. (US 2011/0151191) as applied to claim 1 above, and further in view of Brandt (US 1,817,871).
Regarding claims 2 and 16, Cincotti et al. teaches all of the limitations of claim 1 above, including the camouflage system (camouflage flexible multi-layered film) that comprises a camouflage pattern layer (14; image layer) having a printed image portion containing a site-specific image (printed image) such as an object, an intended operating environment, or a combination thereof ([0024], [0030], [0046]). Although Cincotti et al. does not expressly teach a printed image portion and an edge image portion of the camouflage pattern layer, it is noted that the instant claims do not provide any structural limitations to distinguish the two portions of the image layer. Accordingly, the camouflage pattern layer of Cincotti et al. can be arbitrarily differentiated such that a portion of the printed pattern is considered the printed image portion and another portion of the pattern is considered the edge image portion.
Cincotti et al. is silent to an opacity of the image within the camouflage pattern layer (14; image layer). However, in the analogous art of devices adapted to disguise or camouflage objects, Brandt teaches a camouflage screen having a camouflage pattern comprising opaque spots (2) on a generally transparent background (1) such that a central portion (printed image portion) of the camouflage screen has a greater opacity than an outer portion (edge image portion) and wherein an opacity gradient decreases 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern layer of Cincotti et al. by setting the opacity of the printed image portion to be greater than the opacity of the edge image portion such that an opacity gradient decreases from the center of the film to the outside edge as taught by Brandt in order to enable the camouflage system to more effectively blend into the surrounding environment. Moreover, it is noted that the instant specification provides the same motivation for varying the opacity of the edge portion of the film, which is to allow transmission of the surrounding environment to be transmitted through the transparent regions of the film, causing it to blend [0037].
Regarding claims 3 and 15, Cincotti et al. teaches all of the limitations of claim 1 above but is silent to an lightness of the image within the camouflage pattern layer (14; image layer). However, in the analogous art of devices adapted to disguise or camouflage objects, Brandt teaches a camouflage screen having a camouflage pattern comprising opaque spots (2) on a generally transparent background (1) such that an outer portion (edge image portion) of the camouflage screen has a greater lightness as compared to a central portion (printed image portion) wherein light and dark colors are alternately horizontally disposed (Figs. 1-2; claims 5-6). Brandt teaches setting the lightness distribution of the screen as such in order to improve the invisibility of the screen with respect to the surrounding environment, which the reference notes is highly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern layer of Cincotti et al. by setting the lightness of the edge image portion to be greater than the lightness of the printed image portion such that an lightness gradient increases from the center of the film to the outside edge as taught by Brandt in order to enable the camouflage system to more effectively blend into the surrounding environment.
Regarding claim 4, Cincotti et al. teaches all of the limitations of claim 1 above but does not expressly teach that the edge image portion has an irregularly cut convex curve pattern. However, in the analogous art of devices adapted to disguise for camouflage objects, Brandt teaches camouflage screens that consist of a transparent background (1) on which is disposed zones of varying opacity, which are preferably edged by broken irregular lines in order to avoid any distinct or geometrical outlines that would reveal the presence of the screen (p. 1, Ln 11-18, Ln 79-84; claims 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed camouflage pattern of Cincotti et al. by forming a border between the printed image portion and the edge image portion as an irregular pattern as taught by Brandt in order to reduce the presence of distinct outlines that would reveal the presence of the camouflage system, thus improving the concealment property of the film. Moreover, it is noted that the instant specification provides a similar motivation for forming irregularly cut edges, which is prevent the identification of the presence of a film by edge detection algorithms ([0035]-[0037]).
Regarding claim 5, Cincotti et al. teaches all of the limitations of claim 1 above but is silent to an transparency of the camouflage pattern layer (14; image layer). However, in the analogous art of devices adapted to disguise or camouflage objects, Brandt teaches a camouflage screen having a camouflage pattern comprising opaque spots (2) on a generally transparent background (1) such that a central portion (printed image portion) of the camouflage screen has a greater opacity than an outer portion (edge image portion) and wherein an opacity gradient decreases towards an outer edge of the screen (Figs. 1-2; p. 1, Ln 65-84; p. 2, Ln 47-57; claims 1 and 4). Brandt teaches setting the opacity of the outer portion of the screen lower in order to allow for partial view of the surrounding environment such that the edge of the camouflage screen blends in with the background (p. 2, Ln 47-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern layer of Cincotti et al. by setting the opacity of the printed image portion to be greater than the opacity of the edge image portion such that an opacity gradient decreases from the center of the film to the outside edge as taught by Brandt in order to enable the camouflage system to more effectively blend into the surrounding environment. Moreover, it is noted that the instant specification provides the same motivation for varying the opacity of the edge portion of the film, which is to allow transmission of the surrounding environment to be transmitted through the transparent regions of the film, causing it to blend [0037].
Regarding claim 6, Cincotti et al. teaches all of the limitations of claim 1, and the limitation reciting “wherein said edge image portion is made semi-transparent by following a Gaussian functional form or other functional profile” is a method limitation 
Although the limitation requiring that the edge image portion is made by following a particular functional form is a method limitation, Cincotti et al. is silent to a transparency of the camouflage pattern layer (14; image layer). However, in the analogous art of devices adapted to disguise or camouflage objects, Brandt teaches a camouflage screen having a camouflage pattern comprising opaque spots (2) on a generally transparent background (1) such that an outer portion (edge image portion) of the camouflage screen is semi-transparent in that the screen has a progression of decreasing opacity towards its outer periphery and may have local opaque spots in the outer portion while still being largely transparent (Figs. 1-2; p. 1, Ln 65-84; p. 2, Ln 4-26, 47-57; claims 1 and 4). Brandt teaches setting the opacity distribution of the screen as such in order to allow for partial view of the surrounding environment such that the edge of the camouflage screen blends in with the background (p. 2, Ln 47-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern layer of Cincotti et al. by setting the edge image portion to be semi-transparent as taught by Brandt in order to enable the camouflage system to more effectively blend into the surrounding environment. Moreover, it is noted that the instant specification provides the same motivation for varying the opacity of the edge portion of the film, which is to allow .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gehring et al. (WO 2019/172978) as applied to claim 1 above.
Regarding claims 7 and 8, Gehring et al. teaches all of the limitations of claim 1 above and further teaches that the image layer has a top surface wherein the printed image formed by the patterned visible image layer (40; color ink image) and the patterned infrared image layer (50; metal ink image) is on the top surface (Fig. 1). Gehring et al. further teaches that that patterned visible image layer and the patterned infrared image layer each have reflective regions (42, 52) which are positioned registered with one another (p. 10, Ln 7-11), and that the patterned visible image layer (40) can include any suitable materials for forming an image that is visible without the need for a thermal imager, including materials such as inks, pigments, dyes, or UV-cured inks (p. 9, Ln 13-20). Gehring et al. further teaches that different reflective regions (53, 55) of the patterned infrared image layer may have different thicknesses or pigment concentrations (non-uniform thickness or density) in order to create an effect of varying the infrared transmissivity and reflectivity of the patterned infrared image layer (p. 10, Ln 15-25).
Although Gehring et al. teaches that the patterned infrared image layer can be made of any suitable materials that are reflective for infrared radiation such as UV-cured inks or pigment dispersed in a polymer matrix (p. 10, Ln 12-25), the reference does not expressly teach forming the patterned infrared image layer from metal ink. However, the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelsey et al. (US 2009/0214852) teaches a multi-spectral selectively reflective construct which provides camouflage performance across the visible, nIR, SWIR, MWIR, and LWIR spectral regions (Abstract, [0004]).
Coombs et al. (US 2006/0023327) teaches an optical structure that can be used to provide both visible and IR camouflage for nighttime and daytime camouflage (Abstract, [0095]-[0096]). Coombs et al. further teaches a technique of overprinting an image made of ink having high IR reflectivity on top of an image made of ink having reflectivity in the visible spectrum [0132].
Morag et al. (US 2019/0017785) teaches a multispectral camouflage material (10) comprising a first flexible fabric layer (12) coated with a metallic coating (14) and a printed layer (16), wherein the printed layer includes shapes of 
Pusch et al. (US 4,473,826) teaches a multilayered arrangement for camouflaging military targets across a variety of types of electromagnetic radiation (Abstract, Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571)272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Rebecca L Grusby/
Examiner, Art Unit 1785                                                                                                                                                                                             
/LAURA C POWERS/Primary Examiner, Art Unit 1785